EXHIBIT 10.2

ADOBE SYSTEMS INCORPORATED
2003 EQUITY INCENTIVE PLAN
2015 PERFORMANCE SHARE PROGRAM
ADOPTED: JANUARY 26, 2015
1.Purpose. The Adobe Systems Incorporated 2015 Performance Share Program (the
“Program”), established under the Adobe Systems Incorporated 2003 Equity
Incentive Plan (the “Plan”), is intended to provide equity incentive
compensation to individuals who make a significant contribution to the
performance of Adobe Systems Incorporated (the “Company”). Program objectives
are to: (a) focus key Employees on building stockholder value, (b) provide
significant award potential for achieving outstanding Company performance, and
(c) enhance the ability of the Company to attract and retain highly talented and
competent individuals.
2.    Definitions.
Defined terms not explicitly defined in this Program but defined in the Plan
will have the same definitions as in the Plan.
(a)    “Actual Award” means the number of shares of Stock subject to an Award of
Performance Shares credited under the Program to a Designated Participant
following a Performance Period, based on achievement of applicable Performance
Goals during a Performance Period.
(b)    “Board” means the Board of Directors of the Company.
(c)    “Certification Date” means the date on which the Committee certifies the
achievement of the Performance Goal(s) following the applicable Performance
Period with respect to an Award.
(d)    “Committee” means a committee of one or more members of the Board
appointed by the Board to administer the Plan; provided, however, that for
purposes of administering the Plan with respect to Designated Participants who
are or may be deemed “covered employees” (as defined for purposes of Section
162(m) of the Code), the “Committee” will be composed of two or more members of
the Board, each of whom is an “outside director” for purposes of Section 162(m)
of the Code.
(e)    “Disability” means, with respect to a Designated Participant, the
inability of such Designated Participant to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, as provided in Sections
22(e)(3) and 409A(a)(2)(C)(i) of the Code.
(f)    “Designated Participant” means a key Employee of the Company or any other
Participating Company who is designated by the Committee in writing to
participate in the Program.
(g)     “Performance Period” means the period of time selected by the Committee
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Designated Participant’s right to an Actual Award.
At the discretion of the Committee, a Performance Period

1

--------------------------------------------------------------------------------



may be divided into shorter periods (for example, fiscal quarters of the
Company) over which the attainment of one or more Performance Goals will be
measured.
(h)    “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended, and any proposed, temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.
3.    How Awards Are Earned Under the Program.
(a)    General Program Description. The Program provides the opportunity for
certain key Employees to earn shares of Stock based on the performance of the
Company. In general, the Committee will select certain key Employees to
participate in the Program at the beginning of a Performance Period. Upon
selection to participate in the Program, each such Designated Participant will
be granted an Award pursuant to which a specified number of shares of Stock can
be earned as an Actual Award by such Designated Participant if (i) specified
levels of applicable Performance Goals are achieved during the Performance
Period, and (ii) the Designated Participant continues to render Service during
the entire Performance Period and any applicable vesting period, as determined
by the Committee. If the Performance Goal(s) require a specified threshold level
of achievement and such threshold Performance Goal is not achieved during the
Performance Period, the Designated Participant will not earn any shares of Stock
under such Award. The methodology for determining the number of shares of Stock
that may become eligible to be earned based on the levels of achievement of the
Performance Goals under an Award and the Actual Award, if any, that will become
payable to a Designated Participant in respect of a Performance Period is set
forth in the attached Exhibit A. As required by Section 5.4(a)(iii) of the Plan
and in accordance with Section 162(m) of the Code, in no event may an Award of
Performance Shares be granted to a Designated Participant such that the number
of shares of Stock that could be earned by such Designated Participant
thereunder would exceed one million five hundred thousand (1,500,000) shares of
Stock for each full fiscal year of the Company contained in the Performance
Period for such Actual Award (subject to adjustment as provided in Section 4.2
of the Plan). For avoidance of doubt, if an Award of Performance Shares is
granted with a Performance Period covering three fiscal years, then the Actual
Award would be capped at four million five hundred thousand (4,500,000) shares
of Stock.
(b)    Designated Participants. Each key Employee of the Company or any other
Participating Company who is designated by the Committee in writing for
participation in the Program for a particular Performance Period will be
eligible to earn shares of Stock pursuant to Awards with respect to such
Performance Period. The Committee may designate a key Employee who commences
Service after the beginning of a particular Performance Period as eligible to
receive a prorated Award for such Performance Period. The determination as to
whether an individual is a Designated Participant will be made by the Committee,
in its sole discretion, and such determination will be binding and conclusive on
all persons.
No Employee will have any right to be a Designated Participant in the Program,
to continue as a Designated Participant, or to be granted an Award or to earn an
Actual Award under the Program. The Company is not obligated to give uniform
treatment (e.g., number of shares subject to Awards) to Employees or Designated
Participants under the Program. Participation in the Program as to a particular
Performance Period does not convey any right to participate in the Program as to
any other Performance Period.
(c)    Performance Goals. The Performance Goals for a particular Performance
Period and their relative weights, if any, are determined by the Committee, in
its sole discretion. The Committee also may establish, in its sole discretion,
Performance Goals for annual, quarterly or other periods within

2

--------------------------------------------------------------------------------



the applicable Performance Period. The Performance Goals for a Performance
Period or for shorter periods within a Performance Period are not required to be
identical to the Performance Goals for any other Performance Period or shorter
period within a Performance Period. The Committee may establish Performance
Goals for the Company that differ from those established for one or more other
Participating Companies and may establish different Performance Goals for each
Designated Participant or for groups of Designated Participants.
4.    Other Program Provisions.
(a)    Distribution of Actual Awards. Assessment of actual performance,
determination of Actual Awards and the distribution of shares of Stock in
respect of Actual Awards will be subject to (i) certification by the Committee
that the applicable Performance Goals and other terms of the Program have been
met, and (ii) the Designated Participant’s continued Service through any
applicable vesting period. Unless an Actual Award provides otherwise, shares of
Stock that are credited to a Designated Participant as an Actual Award will be
distributed to the Designated Participant (or the Designated Participant’s heirs
in the case of death) within thirty (30) days following the applicable vesting
date. Notwithstanding the foregoing, if the Company has provided a Designated
Participant with a plan or program by which to defer distribution of such shares
of Stock and the Designated Participant has made an effective election to defer
such distribution under such plan or program, such shares will be distributed to
the Designated Participant (or the Designated Participant’s heirs in the case of
death) in accordance with such election. It is the intent that this Program
comply with the requirements of Section 409A so that none of the payments to be
provided hereunder will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply.
(b)    Withholdings. Subject to Section 14 of the Plan and the applicable Award
Agreement, the Company will withhold shares of Stock otherwise deliverable to
the Designated Participant in satisfaction of any federal, state or local tax
withholding obligation relating to the delivery of Stock under the Actual Award,
but the Company will not withhold a number of shares with a fair market value in
excess of the applicable tax withholdings determined by application of the
minimum required statutory rates.
(c)    Employment and Termination. In order to receive shares of Stock in
respect of an Actual Award under the Program, a Designated Participant must
continue to render Service to the Company or any other Participating Company
during the entire Performance Period, and for any applicable vesting period as
determined by the Committee, except as otherwise provided under the terms of the
applicable Award Agreement.
(d)    No Employment or Service Rights. Nothing in the Program or any instrument
executed or Award granted pursuant to the Program will (i) confer upon any
Employee or Designated Participant any right to continue to be retained in the
employ or service of the Company or any other Participating Company, (ii) change
the at-will employment relationship between the Company or any other
Participating Company and an Employee or Designated Participant, or (iii)
interfere with the right of the Company or any other Participating Company to
discharge any Employee, Designated Participant or other person at any time, with
or without cause, and with or without advance notice.
(e)    Program Administration. The Committee will be responsible for all
decisions and recommendations regarding Program administration and retains final
authority regarding all aspects of Program administration, the resolution of any
disputes, and application of the Program in any respect to a Designated
Participant. All determinations and interpretations made by the Committee in
good faith will not be subject to review by any person and will be final,
binding and conclusive on all persons. The Committee

3

--------------------------------------------------------------------------------



may, without notice, amend, suspend or terminate the Program; provided, however,
that no such action may adversely affect any then outstanding Award unless (i)
expressly provided by the Committee and (ii) with the consent of the
Participant, unless such action is necessary to comply with any applicable law,
regulation or rule.
(f)    Stockholder Rights. No Designated Participant will be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Stock subject to an Award (including, without limitation, the right to
receive dividends) unless and until such Designated Participant has received an
Actual Award under the Program, has vested in the shares subject to the Actual
Award and has received delivery of such shares; provided, however, that a plan
or program by which receipt of shares of Stock in respect of an Actual Award may
be deferred may provide for the crediting of dividend equivalent rights.
(g)    Recoupment. Any amounts paid, or Shares issued, under this Program will
be subject to recoupment in accordance with any clawback policy that the Company
is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to resign for “good
reason” or “constructive termination” (or similar term) under any agreement with
the Company.
(h)    Validity. If any provision of the Program is held invalid, void, or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provision of the Program.
(i)    Governing Plan Document. The Program is subject to all the provisions of
the Plan and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted by the
Committee, the Board or the Company pursuant to the Plan. In the event of any
conflict between the provisions of this Program and those of the Plan, the
provisions of the Plan will control.



4

--------------------------------------------------------------------------------



EXHIBIT A
2015 PERFORMANCE SHARE PROGRAM
AWARD CALCULATION METHODOLOGY


Parameter


Description


Designated Participants
Vice Presidents and above (or equivalent) as designated by the Committee.
Award Agreements
Each Designated Participant will be eligible to earn shares of Stock pursuant to
an Award of Performance Shares. Each Award will be approved by the Committee and
set forth in each Award Agreement. Each Award Agreement will set forth the
Award’s Target Number of Shares of Stock (the “Target Shares”).
Performance Share Award
Performance Period:  The Company’s fiscal years 2015 through 2017.


Performance Goal:  The number of shares of Stock that may be earned under an
Award is determined by the level of achievement, over the Performance Period, of
the total stockholder return (“TSR”) of the Company as compared to the TSR of
the companies that, as of November 29, 2014, comprise the NASDAQ-100 Index (the
“Index Companies,” as listed below), expressed in terms of the Company’s
percentile rank (“Percentile Rank”) among the Index Companies. The TSR of the
Company and each Index Company will be measured as: The ninety (90) consecutive
calendar day average closing sales price of a share of the applicable company’s
common stock ending on November 28, 2014, as adjusted for dividends, as
applicable, compared to the ninety (90) consecutive calendar day average closing
sales price of a share of such company’s common stock ending on December 1,
2017, as adjusted for dividends and stock splits, as applicable.


Upon achievement of the Target Percentile Rank, which is the 50th Percentile,
100% of the Target Shares will become eligible to be earned. For each Percentile
Rank achieved by the Company below the Target Percentile Rank (but not below the
Threshold Percentile Rank, which is the 25th Percentile), the number of shares
of Stock that will become eligible to be earned will be decreased by increments
of two and one-half percent (2.5%), rounded up to the nearest whole percent. As
an example, if the Company achieves the 43rd Percentile Rank, then 83% of the
Target Shares will become eligible to be earned: 100%-((50‑43)*2.5%)=82.5%,
rounded up to 83%.


If the Percentile Rank achieved by the Company is below the Threshold Percentile
Rank, no shares of Stock subject to the Award will become eligible to be earned.


If the Company’s TSR is not positive, then the maximum number of shares of Stock
that may become eligible to be earned will be capped at 100% of the Designated
Participant’s Target Shares.


If the Company’s TSR is positive, the Company’s achievement of a Percentile Rank
that exceeds the Target Percentile Rank will increase the number of shares of
Stock that will become eligible to be earned by increments of two and one-half
percent (2.5%), rounded up to the nearest whole percent; provided, however, that
the maximum number of shares of Stock that may become eligible to be earned will
be capped at 200% of the Designated Participant’s Target Shares.


The table below provides examples of the number of Shares that would be earned
under an Award upon the Company’s achievement of TSR resulting in the following
Percentile Rank as compared to each of the Index Companies’ TSRs:




5

--------------------------------------------------------------------------------



 
Company Percentile Rank as Compared to Index Companies
Shares of Stock That May Be Earned
(as a Percentage of Target Shares)
Below 25th 
(“Threshold Percentile Rank”)
0%
25th 
38%
35th 
63%
50th 
(“Target Percentile Rank”)
100% (Maximum if Company TSR is not positive)
75th 
163% (Only if Company TSR is positive)
90th 
200% (Only if Company TSR is positive)
100th 
200% (Only if Company TSR is positive)
 
 
Actual Award Determination
Any partial share of an Actual Award will be rounded down to the next whole
share.


In no event will an Actual Award exceed one million five hundred thousand
(1,500,000) shares of Stock for each full fiscal year of the Company contained
in the Performance Period for such Actual Award (subject to adjustment as
provided in Section 4.2 of the Plan).
Index Companies
NASDAQ-100 Index Companies as of November 29, 2014:








 
 
Ticker
Company
 
Ticker
Company
 
1
 ATVI
Activision Blizzard Inc
53
GMCR
Keurig Green Mountain Inc
 
2
 ADBE
Adobe Systems Inc
54
KLAC
KLA-Tencor Corp
 
3
AKAM
Akamai Technologies Inc
55
KRFT
Kraft Foods Group Inc
 
4
ALXN
Alexion Pharmaceuticals Inc
56
LBTYA
Liberty Global PLC
 
5
ALTR
Altera Corp
57
QVCA
Liberty Interactive Corp
 
6
AMZN
Amazon.com Inc
58
LMCA
Liberty Media Corp
 
7
AMGN
Amgen Inc
59
LMCK
Liberty Media Corp
 
8
ADI
Analog Devices Inc
60
LVNTA
Liberty Ventures
 
9
AAPL
Apple Inc
61
LLTC
Linear Technology Corp
 
10
AMAT
Applied Materials Inc
62
MAR
Marriott International Inc/DE
 
11
ADSK
Autodesk Inc
63
MAT
Mattel Inc
 
12
ADP
Automatic Data Processing Inc
64
MXIM
Maxim Integrated Products Inc
 
13
AVGO
Avago Technologies Ltd
65
MU
Micron Technology Inc
 
14
BIDU
Baidu Inc
66
MSFT
Microsoft Corp


6

--------------------------------------------------------------------------------



 
15
BBBY
Bed Bath & Beyond Inc
67
MDLZ
Mondelez International Inc
 
16
BIIB
Biogen Idec Inc
68
MNST
Monster Beverage Corp
 
17
BRCM
Broadcom Corp
69
MYL
Mylan Inc/PA
 
18
CA
CA Inc
70
NTAP
NetApp Inc
 
19
CTRX
Catamaran Corp
71
NFLX
Netflix Inc
 
20
CELG
Celgene Corp
72
NVDA
NVIDIA Corp
 
21
CERN
Cerner Corp
73
NXPI
NXP Semiconductor NV
 
22
CHRW
CH Robinson Worldwide Inc
74
ORLY
O'Reilly Automotive Inc
 
23
CHTR
Charter Communications Inc
75
PCAR
PACCAR Inc
 
24
CHKP
Check Point Software Technologies Ltd
76
PAYX
Paychex Inc
 
25
CSCO
Cisco Systems Inc
77
PCLN
Priceline Group Inc/The
 
26
CTXS
Citrix Systems Inc
78
QCOM
QUALCOMM Inc
 
27
CTSH
Cognizant Technology Solutions Corp
79
REGN
Regeneron Pharmaceuticals Inc
 
28
CMCSA
Comcast Corp
80
ROST
Ross Stores Inc
 
29
COST
Costco Wholesale Corp
81
SNDK
SanDisk Corp
 
30
DTV
DIRECTV
82
SBAC
SBA Communications Corp
 
31
DISCK
Discovery Communications Inc
83
STX
Seagate Technology PLC
 
32
DISCA
Discovery Communications Inc
84
SIAL
Sigma-Aldrich Corp
 
33
DISH
DISH Network Corp
85
SIRI
Sirius XM Holdings Inc
 
34
DLTR
Dollar Tree Inc
86
SPLS
Staples Inc
 
35
EBAY
eBay Inc
87
SBUX
Starbucks Corp
 
36
EQIX
Equinix Inc
88
SRCL
Stericycle Inc
 
37
EXPE
Expedia Inc
89
SYMC
Symantec Corp
 
38
EXPD
Expeditors International of Washington Inc
90
TSLA
Tesla Motors Inc
 
39
ESRX
Express Scripts Holding Co
91
TXN
Texas Instruments Inc
 
40
FFIV
F5 Networks Inc
92
TSCO
Tractor Supply Co
 
41
FB
Facebook Inc
93
TRIP
TripAdvisor Inc


7

--------------------------------------------------------------------------------



 
42
FAST
Fastenal Co
94
FOXA
Twenty-First Century Fox Inc
 
43
FISV
Fiserv Inc
95
VRSK
Verisk Analytics Inc
 
44
GRMN
Garmin Ltd
96
VRTX
Vertex Pharmaceuticals Inc
 
45
GILD
Gilead Sciences Inc
97
VIAB
Viacom Inc
 
46
GOOG
Google Inc
98
VIP
VimpelCom Ltd
 
47
GOOGL
Google Inc
99
VOD
Vodafone Group PLC
 
48
HSIC
Henry Schein Inc
100
WDC
Western Digital Corp
 
49
ILMN
Illumina Inc
101
WFM
Whole Foods Market Inc
 
50
INTC
Intel Corp
102
WYNN
Wynn Resorts Ltd
 
51
INTU
Intuit Inc
103
XLNX
Xilinx Inc
 
52
ISRG
Intuitive Surgical Inc
104
YHOO
Yahoo! Inc
 


If any of the Index Companies listed above no longer has a measurable TSR (e.g.,
delisted or acquired) as of the date of calculation of the achievement of the
Performance Goal by the Company following the Performance Period, such Index
Company will be removed from the calculation.


There are 104 companies in the NASDAQ 100 as of November 29, 2014.
















8